Title: To James Madison from John Vawter, 26 December 1812 (Abstract)
From: Vawter, John
To: Madison, James


26 December 1812, “Town of Madison Jefferson County I Ty.” Upon “Reflecting on the important principals of our Goverment a Republic in which every man are eaqually entitled to the benifit of the Law Speech & press,” claims it to be a right that “every part of the union or Republic” be maintained “undesterbed” and that every citizen be “made Secure in his person property & family,” and on that basis believes “a communication of this kind might in Some way contreebute to the much desired end.”
Was born in Virginia and relocated to the Indiana frontier. Represents “our pecular cituation in case of hostillities with our neighbouring Indians next Spring—as being a case—lamentable & miserable beyond Expression in asmuch as the larger portion of our citizens have become purchasers of land of the united States believing they would be Supported & maintained in the peacable enjoyment & possession of the Same in which case they would be enabled to comply with the Requisitions of the land office department otherwise must loose all moneys payed on former instalments, lands & improvements without any recourse which would be extremely hard on any individual & much more So when applyed to a respectable portion of good Citizens of this Territory that will give up all in the coming Spring unless Goverment Should take Some immediate & prompt measures for the better Security & Safety of those Rights Guarranteed to them by the first principals of our Goverment.” “It would be Indecorous in me to dictate nor do I design going So fare in this letter although I give it as my opinion that Should our armies effect little or nothing this winter we may look for warme times on the braking up of winter, & for our Safety would Submit the following plan (Viz) let the General Goverment appoint & Commition a Captain Lieutenant & Ensign in each & Every county in the Territory who Shall Enlist in or out of there county a company of men to Serve for one year unless Sooner discharged on the fronteers of there Said county & not else where (unless in persuit of the enimy when doing mischief on an adjoining county) & them to be provided for by law as other ranging companyes are & this mode of procedure will quiet the minds of many as well as give Security to there persons & property—you may ask why not call out the militia for that purpose my answer is if you call them there families must be removed & the moving of one will cause ten perhaps to do the Same & in this way I have witnessed the entire disertion of many Settlements in our country & why Such Sufferings for want of a little Energy in a parental Goverment. I infur (that it must be what is Every bodyes business is nobodyes & the old proverb becomes verrifyed) that it is the neglect of the citizens to represent their case fairly & State facts for I have full confidence & do believe Goverment will extend there Support to us as Soon as any other part of the union upon a fair Statement of facts. I was one who witnessed the affecting Scene at the pegeonruist Settlement about 30 miles from my place of residence where 20 persons was intered having been Shamefully put to death by Savages Saw the bones of 2 who was burnt in one of 5 dwelling houses that were burnt with every article therein with many out houses & a number of Cattle killed on the ground—these are facts Sufficient to make every mans Bosom warm with resentment & Seize the first opportunity of avenging the rongs of his injuryed Country as well as those innocent persons who are nomore—my object in having the officers appointed within the county they are to Guard is that they will be acquainted with its cituation & have an interest in the welfare of the Same which will ensure the more vigilance on my own part I have but little property, but have determined it & myself will die together (Viz) I will not run away & leave it as many do, neither do I write with a view of receiving any benifit from a change in the land law myself as my Small tract is paid for, but for others—my portion in life appeares but Small although the confidence of the good people of my county have been Such that they have recommended me to His Excellency William Henry Harrison Governor of our Territory to fill the office of Sheriff and Major in the county aforesaid both which appointments were accordingly confured on me by His Excellency & now although it would be fareign to my interest would take charge of a company to be raised as aforesaid & Serve one year on the fronteer of our county for the prosperity of my countryes cause but believe there are men much better quallifyed would they accept thereof I cannot omit before I close this letter Stating that we have the utmost confidence in the Exertions of the Honourable Jonathan Jennings Delegate in congress in behalf of us.”
Adds in a postscript that “on Saturday night last the Indians Stole Seven head of horses in this county & about 17 miles from my residence & it is believed they were Delawares as the[y] made a Severe push for the Delaware Towns but was not overtaken.”
